BROWN, Justice
(dissenting).
This is an information filed by the Attorney General based on the recommendations of a grand jury impaneled in the circuit court of Madison County, seeking the impeachment of the defendant and his ouster' from office on the ground that he is “guilty of corruption in office” in that “the sheriff accepted bribes in checks and cash from one Edward Snipes with an agreement or understanding that the sheriff would not molest or interfere with or harm the operation of slot machines located in the Elks Club in Madison County, Alabama.”
The law is settled that this proceeding is criminal in nature and character and is governed by the rules applicable to criminal prosecutions. The State must prove the charge on which the proceeding is based beyond a reasonable doubt. State ex rel. Johnson v. Lovejoy, 135 Ala. 64, 33 So. 156; State ex rel. Attorney General v. Robinson, 111 Ala. 482, 20 So. 30; State ex rel. Attorney General v. Talley, 102 Ala. 25, 15 So. 722; State ex rel. Attorney General v. Savage, 89 Ala. 1, 7 So. 183, 7 L.R.A. 426; State ex rel. Attorney General v. Buckley, 54 Ala. 599.
The testimony was given ore tenus and much of it is without dispute. It shows that the defendant was elected to office by a large majority, and this was stated in argument at the bar, and not disputed. He qualified and took Over the office of sheriff on January 16, 1951; his family consisted of a wife and four children and before his election he was a tenant farmer. He was, at the time he qualified, without funds to maintain his family, was in necessitous circumstances, and was without means to purchase vehicles for himself and his deputies to perform the duties of the office. With the aid of Mr. Woodard, a retired merchant and licensed bondsman, he procured a loan to make the first payment on the automobile. This loan was secured by the signature of the defendant’s father and other friends. The balance on the purchase of the automobile was to be paid on the installment plan. He later procured another loan from the First National Bank through the aid of Woodard, who signed as surety. The defendant was without shelter for his family and contracted to buy a house on the monthly payment plan.
The income from the office to which the defendant had been elected was, as a result of the long tolerated pernicious fee system, frozen in favor of his predecessor in office and for months it was impossible for defendant to pay his employed help in due course and without delay. He was not an educated man, having left school after the sixth grade. However, as the undisputed evidence goes to show, he was a man of good character and believable on oath.
This evidence presents a typical victim for the jackals of greed and corruption who “toil not neither do they spin,” (Matthew 6: 28) except at the handle of a “one armed bandit,” and feed upon the take.
Before the time came for the defendant to take over his office, one Talley, an intimate friend and stooge of Ed Snipes, wormed his way into defendant’s confidence and was appointed chief deputy. He immediately suggested that Snipes desired to give the sheriff a Christmas present and did, through said Talley, give the defendant twenty dollars, which defendant gave to his wife to buy groceries for the family.
We next find that Snipes rented Talley a house which was in the process of being built on Montesano, near his own, and that the sheriff was employed to. aid Talley in completing the building.
We next find Snipes offering to advance money as a loan to the defendant in installments. The first installment was evidenced by Snipes’ check, with the word “loan” written across its face. Another installment was by check of Snipes on the Henderson National Bank, delivered during business hours and in the open, which defendant endorsed and cashed in the pres*557ence of Snipes. The next advancement of $100 was offered over the telephone by Snipes to the defendant and defendant sent Talley, his deputy, to pick it up. That was in the amount of $100 and was delivered by Talley to the defendant.
The witness Woodard testified that while he was endeavoring to procure a loan for defendant to make a down payment on the automobile and further effort to aid the defendant, Snipes stated that he had made these advancements to the defendant as a gift. ’
The testimony of the witness Broadway that he paid defendant sums of money for protection is of little or no probative forqe. What followed? As soon as the defendant got his feet on the ground, so to speak, Broadway was arrested and convicted for operating a gambling place and his appeal is now pending in the circuit court of Madison County. The defendant discharged Talley for misconduct in office, being drunk while raiding “Joe’s place” operated by Broadway.
The defendant as sheriff, within three and one-half months after he qualified, raided all the known places in Madison County where slot machines were operated and removed the machines to the county jail for condemnation.
There is evidence clear to the effect that Snipes made a concerted effort to entrap the defendant into an agreement and at best his evidence leaves the matter of an agreement in uncertainty as to the promise of protection, and defendant denies any such agreement was made and testified that he received and accepted the advancements by Snipes as a loan without any such agreement or understanding. The evidence further shows that the first grand jury investigating the matter did not recommend impeachment.
After listening to the testimony, the able argument by the Attorney General and his assistant, and the 'argument of counsel for the defendant, I am not satisfied beyond a reasonable doubt that the charges made in the information for impeachment have been established by the prosecution and, therefore, am of opinion that the defendant should be acquitted of said charges.
FOSTER, J., concurs in the foregoing.